Case 3:19-cv-01662-BEN-JLB Document 31 Filed 01/04/21 PageID.537 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     HEATHER B. HOESTEREY
 3   Supervising Deputy Attorney General
     State Bar No. 201254
 4   JOHN D. ECHEVERRIA
     Deputy Attorney General
 5   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102
      Telephone: (415) 510-3479
 7    Fax: (415) 703-1234
      E-mail: John.Echeverria@doj.ca.gov
 8   Attorneys for Defendant
 9 ALAN ALEXANDER BECK
   Law Office of Alan Beck
10   2692 Harcourt Drive
     San Diego, CA 92123
11   Alan.alexander.beck@gmail.com
     State Bar No. 276646
12
   STEPHEN D. STAMBOULIEH
13 Stamboulieh Law, PLLC
     P.O. Box 428
14   Olive Branch, MS 38654
     stephen@sdslaw.us
15   MS Bar No. 102784
     *Admitted Pro Hac Vice
16 Attorneys for Plaintiffs
17                    IN THE UNITED STATES DISTRICT COURT
18                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20
     RUSSELL FOUTS and TAN                        19-cv-01662-BEN-JLB
21   MIGUEL TOLENTINO,
22                                  Plaintiffs,
                                                  JOINT MOTION TO PERMIT
23               v.                               VIDEO APPEARANCES AT
                                                  SUMMARY JUDGMENT
24                                                HEARING
     XAVIER BECERRA, in his official
25   capacity as the Attorney General of      Date:      January 13, 2021
     the State of California,
26                                            Time:      10:30 a.m.
                                   Defendant. Courtroom: 5A
27                                            Judge:     Hon. Roger T. Benitez
28
                                                 1
              Joint Motion to Permit Video Appearances at Summary Judgment Hearing
                                      (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 31 Filed 01/04/21 PageID.538 Page 2 of 5



 1           Plaintiffs Russell Fouts and Tan Miguel Tolentino (together, “Plaintiffs”) and
 2   Defendant Xavier Becerra, in his official capacity as the Attorney General of the
 3   State of California (the “Attorney General”) (collectively, the “Parties”), through
 4   their respective attorneys of record, jointly move the Court for an Order permitting
 5   their respective counsel to appear by video at the hearing on the Parties’ cross-
 6   motions for summary judgment, currently set for January 13, 2021 at 10:30 a.m. in
 7   light of the novel coronavirus (COVID-19) pandemic.
 8           This joint motion is based on the following facts:
 9           WHEREAS, on September 1, 2019, Plaintiffs filed their Complaint for
10   Declaratory and Injunctive Relief (Dkt. 1);
11           WHEREAS, on September 11, 2020, the Parties filed cross-motions for
12   summary judgment (Dkt. 21, 22), noticing the motions for hearing on October 19,
13   2020;
14           WHEREAS, on September 29, 2020, the Court sua sponte reset the hearing
15   for December 7, 2020 (Dkt. 23);
16           WHEREAS, on December 6, 2020, the Court sua sponte reset the hearing for
17   January 13, 2021 “[d]ue to the COVID-19 lockdown measures imposed by
18   California Governor Gavin Newsom” (Dkt. 28);
19           WHEREAS, on December 7, 2020, the Chief Judge issued Chief Judge Order
20   (CJO) No. 52, followed by CJO No. 52A on December 9, 2020;
21           WHEREAS, CJO No. 52A states that the resurgence of COVID-19 has caused
22   the Chief Judge to “reevaluate whether to continue to conduct in-person court
23   proceedings without seriously jeopardizing public health and safety,” CJO No. 52A
24   at 1;
25           WHEREAS, CJO No. 52A notes that the COVID-19 resurgence has caused,
26   inter alia, “increased apprehension on the part of counsel, witnesses, parties, the
27   public, and Court staff of being personally present in the courtroom,” id.;
28
                                                    2
                 Joint Motion to Permit Video Appearances at Summary Judgment Hearing
                                         (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 31 Filed 01/04/21 PageID.539 Page 3 of 5



 1        WHEREAS, CJO No. 52A includes the following provision:
 2         Except for convening jury trials, individual district judges retain
 3         discretion, on a case by case basis, to schedule in-person criminal and
           civil proceedings, hold hearings, conferences, and bench trials, and
 4         otherwise take such actions as may be lawful and appropriate to ensure
 5         the fairness of the proceedings and preserve the rights of the parties. In
           doing so, judges must consider in each individual case whether
 6         convening an in-person hearing poses a serious threat to health and
 7         safety. Judges may conduct court proceedings by telephone or
           videoconferencing where practicable and consistent with the law. Except
 8         in instances in which a district judge has scheduled in-person
 9         proceedings in an individual case, the requirement for counsel to file a
           request to appear via videoconferencing is suspended during the period
10         that this interim Order is in place.
11
12   Id. ¶ 5;
13        WHEREAS, prior CJO No. 18 provided the district courts with guidance to
14   conduct court proceedings by telephone or video conferencing where practicable in
15   light of the COVID-19 pandemic, see CJO No. 18 ¶ 4;
16        WHEREAS, Plaintiffs’ out-of-state counsel, Mr. Stamboulieh, will have
17   difficulty traveling to the hearing for an in-person appearance given COVID-19
18   travel restrictions;
19        WHEREAS, Defendants’ counsel, Mr. Echeverria, represents that he is
20   concerned about potential exposure to the virus and has a medical condition that is
21   known to increase the risk for severe illness from COVID-19;
22        WHEREAS, Mr. Echeverria must travel to the hearing from San Francisco by
23   car to avoid air travel and minimize the likelihood of exposure to the virus; and
24        WHEREAS, all counsel wish to minimize the risk of community spread and
25   exposure to COVID-19 and to abide by all local and county public-health
26   directives;
27
28
                                                   3
                Joint Motion to Permit Video Appearances at Summary Judgment Hearing
                                        (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 31 Filed 01/04/21 PageID.540 Page 4 of 5



 1        NOW, THEREFORE, the Parties jointly move the Court for an Order
 2   permitting their counsel to appear at the upcoming summary judgment hearing by
 3   video conference.
 4   Dated: January 4, 2021                        Respectfully Submitted,
 5                                                 XAVIER BECERRA
                                                   Attorney General of California
 6                                                 MARK R. BECKINGTON
                                                   Supervising Deputy Attorney General
 7
 8
 9                                                 s/ John D. Echeverria __________
                                                   JOHN D. ECHEVERRIA
10                                                 Deputy Attorney General
                                                   Attorneys for Defendant Xavier
11                                                 Becerra, in his official capacity as
                                                   Attorney General of the State of
12                                                 California
13
14   Dated: January 4, 2021                       Law Office of Alan Beck

15
16
                                                   s/ Alan Alexander Beck (by consent)_
17                                                 Attorneys for Plaintiffs Russell Fouts
                                                   and Tan Miguel Tolentino
18
19
20
21
22
23
24
25
26
27
28
                                                 4
              Joint Motion to Permit Video Appearances at Summary Judgment Hearing
                                      (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 31 Filed 01/04/21 PageID.541 Page 5 of 5




                              CERTIFICATE OF SERVICE
Case Name: Russell Fouts et al. v. Xavier Becerra
Case No.   3:19-cv-01662-BEN-JLB

I hereby certify that on January 4, 2021, I electronically filed the following document with the
Clerk of the Court by using the CM/ECF system:
   JOINT MOTION TO PERMIT VIDEO APPEARANCES AT SUMMARY
   JUDGMENT HEARING
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on January 4,
2021, at San Francisco, California.


          John D. Echeverria                                   s/ John D. Echeverria
              Declarant                                              Signature
